DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	This non-final action is responsive to the application filed on 03/24/20.
	Claims 1-21 are pending. 

Specification
The abstract of the disclosure is objected to because the abstract is intended to be a brief narrative of the disclosure as a whole, as concise as the disclosure permits, in a single paragraph preferably not exceeding 150 words. That is, that the abstract of the disclosure should be in a single paragraph, which is not optional.  Correction is required.  See MPEP § 608.01(b).

The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. “Image processing” fails to describe any detail indicative of the invention, beyond the mere field of image processing. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4 and 5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term "foreground" in claims 4 and 5 is a relative or subjective term which renders the claim indefinite.  The term is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Foreground, particularly within the context of a two dimensional object, relies almost solely on the subjective interpretation of the user or viewer. Without adequately establishing an objective standard by which a foreground object may be differentiated from an object of distinction (e.g., a background object), it is not possible to determine or distinguish a foreground of an object relative to, e.g., a background object. 

Obviousness-Type, Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 16, and 17 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 9 of copending Application No. 16/828,701 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because of the reasons mentioned below with respect to the mentioned limitations of the instant application (claim 1) and the elements of reference application and, in particular, claims 1 and 9 of the reference application.  A similar rationale applies to claims 16 and 17 of the instant application.


	Limitations of the instant application and corresponding elements of reference application, as follows:
an image analysis step of analyzing an image and extracting an object from the image (See reference analyzing and extracting an object from the image of claim 1);
a kanji string decision step of deciding a kanji string that includes one or more kanji characters related to the object (See reference a kanji string decision step or deciding a kanji string of claim 1);
an alphabet character string decision step of deciding an alphabet character string related to a meaning of the kanji string (See reference alphabet character string decision step of claim 9);
a layout decision step of deciding a layout in which the kanji string and the alphabet character string are composited with the image as a decided layout (See reference composited image of claim 9); and
a composition step of generating a composite image by compositing the kanji string and the alphabet character string with the image based on the decided layout (See reference composited image of claim 9).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 8-9, 16-17, and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pereira (US 20160085994) in view of Cuthbert et al. (US 20160328394, Herein “Cuthbert”) in view of Janakiraman et al. (US 20050114145).
Regarding claim 1, Pereira teaches an image processing method (processing an image, e.g., captured by a device [0030]) comprising:
an image analysis step of analyzing an image and extracting an object from the image (while Pereira discloses analyze a caption object of an image [0035], Cuthbert, below, more specifically discloses extracting an object from the image);
a kanji string decision step of deciding a kanji string that includes one or more kanji characters related to the object (while Pereira discloses deciding a caption string associated with the image [0035], Janakiraman, below, more specifically discloses deciding a kanji string, including characters);
an alphabet character string decision step of deciding an alphabet character string related to a meaning of the kanji string (deciding a hashtag [0035], the hashtag including a character string related to the meaning of the image caption [0035]);
a layout decision step of deciding a layout in which the kanji string and the alphabet character string are composited with the image as a decided layout (composing an image with corresponding, e.g., hashtag ([0030] and [0031])); and
a composition step of generating a composite image by compositing the kanji string and the alphabet character string with the image based on the decided layout (composted image combination ([0030] to [0035])).

	However, Pereira fails to specifically teach extracting an object from the image.
	Yet, in ar elated art, Cuthbert discloses identifying an extracting an object of the document, such as a block including text, the text block being an object within the image ([0014] and [0015]), such that a 
	It would have been obvious to one of ordinary skill in the art at the time of the invention’s effective filing date to combine the extracting an object from the image of Cuthbert with the composing an image and corresponding text of Pereira to have extracting an object from the image. The combination would allow for, according to the motivation of Cuthbert, taking advantage of the various images available to users with information relevant to the user’s experience that may be extracted as image object data in order to relate the data to the user, with respect to automatically determining information content within the image, such as when traveling ([0002] to [0003]). 
	Furthermore, Cuthbert teaches or makes abundantly clear:
	analyzing an image and extracting an object from the image (e.g., objects 820/825 and 830/835 identified as respective region objects within the image (fig. 8), such as for use with identifying the extracted objects ([0094] and [0095]));	
deciding a string that includes one or more characters related to the object (identify language characters associated with 825 and 835, respectively (fig. 8), such as for identifying corresponding text of the text blocks ([0094] and [0095]));
an alphabet character string decision step of deciding an alphabet character string related to a meaning of the string (such as with respect to a string determined from an image (fig. 2), decide corresponding (e.g., translated) character string, such as displaying translated text within image at image locations (fig. 4));
a layout decision step of deciding a layout in which the string and the alphabet character string are composited with the image as a decided layout (composited image such as with each language translation presented above the origin text (e.g., an alphabet character string displayed above, e.g., kanji character [0012]); and
a composition step of generating a composite image by compositing the string and the alphabet character string with the image based on the decided layout (e.g., displaying language translation above source language within image [0012]).
	
	However, Pereira in view of Cuthbert fails to specifically teach kanji.
	Yet, in a related art, Janakiraman discloses kanji for which a user may be provided additional content that provides added meaning and understanding ([0007] and [0008]); source language [0009], 
	It would have been obvious to one of ordinary skill in the art at the time of the invention to combine the kanji of Janakiraman with the displaying translated text in a composite image of Pereira in view of Cuthbert to have kanji. The combination would allow for, according to the motivation of Janakiraman, improving the use and convenience of examined images to provide meaningful interactive content to the user, such as users who are traveling and may have added content added to the image to improve the use of the main content associated with the added content, thus providing additional meaning to the base content ([0002] to [0005]), such as converting identified text objects in a source language such as involving kanji to a meaningful sub-content for the user (e.g., a hashtag in English) ([0006] to [0008]). 

Regarding claim 2, Pereira in view of Cuthbert in view of Janakiraman teaches the limitations of claim 1, as explained above.
Furthermore, Cuthbert teaches the image processing method according to claim 1,
wherein in the layout decision step, a layout in which the alphabet character string is arranged in a region in which the kanji string is arranged is decided as the decided layout (the characters such as 845 and 847 corresponding with the determined kanji string of each respective image object (e.g., 820, 825, 830, 835) (fig. 8)).

Regarding claim 3, Pereira in view of Cuthbert in view of Janakiraman teaches the limitations of claim 1, as explained above.
Furthermore, Cuthbert teaches the image processing method according to claim 1,
 wherein in the layout decision step, a layout in which at least a part of the kanji string is arranged at a position overlapping the object is decided as the decided layout (e.g., the string such as a kanji string 825 overlaps the image object 925 and further 820 (fig. 8); kanji string(s) such as in fig. 4 associated with display objects (e.g., a display region and, e.g., corresponding orientation).

Regarding claim 4, Pereira in view of Cuthbert in view of Janakiraman teaches the limitations of claim 1, as explained above.
Furthermore, Cuthbert teaches the image processing method according to claim 1, wherein in the layout decision step, a layout in which the kanji string is arranged in a foreground of the object is decided as the decided layout (the language object 825 is rendered in the fore of the image, such as even further may be swapped with a further foreground language object 845 (fig. 8)).

Regarding claim 5, Pereira in view of Cuthbert in view of Janakiraman teaches the limitations of claim 1, as explained above.
the image processing method according to claim 1, wherein in the layout decision step, a layout in which the object is arranged in a foreground of the kanji string is decided as the decided layout (image object 820 in the foreground of object 825 (fig. 8)).

Regarding claim 6, Pereira in view of Cuthbert in view of Janakiraman teaches the limitations of claim 1, as explained above.
Furthermore, Cuthbert teaches the image processing method according to claim 1, wherein in the layout decision step, a layout in which the object is seen through at least a part of the kanji string is decided as the decided layout (the image object 820 is seen as a background image of identified language text 825 (fig. 8)). 

Regarding claim 8, Pereira in view of Cuthbert in view of Janakiraman teaches the limitations of claim 1, as explained above.
Furthermore, Cuthbert teaches the image processing method according to claim 1, wherein in the image analysis step, a plurality of the objects are extracted from the image (e.g., 820/825 and 830/835 (fig. 8)), and
in the layout decision step, a layout in which the kanji string is arranged in each of the plurality of objects is decided as the decided layout (determining language characters (e.g., kanji) such as the language characters rendered within 825 and 835 (fig. 8)).

Regarding claim 9, Pereira in view of Cuthbert in view of Janakiraman teaches the limitations of claim 1, as explained above.
Furthermore, Cuthbert teaches the image processing method according to claim 1, wherein in the layout decision step, a layout in which the kanji string is arranged in a direction corresponding to a direction of the object is decided as the decided layout (angle correspondence, such as an angle of the added characters each corresponding with an angle of the original string (e.g., kanji), such as the original string angle corresponding with an angle or the respective text object (fig. 4; see also fig. 8 for object detection; angle of object [0146])).

Regarding claim 16, Pereira teaches a non-transitory, computer-readable recording medium which records a program causing a computer (computing system, memory, processor, etc. ([0004] to [0021])) to implement:
	The claim recites similar limitations as claim 1 – see rejection rationale above. 
	Furthermore, Cuthbert discloses, e.g., processing system [0192].

Regarding claim 17, Pereira teaches an image processing system including at least one processor (processing system, processor, etc. ([0004] to [0021])).
The claim recites similar limitations as claim 1 – see rejection rationale above. 
	Furthermore, Cuthbert discloses, e.g., processing system [0192]. 

Regarding claim 21, Pereira in view of Cuthbert in view of Janakiraman teaches the limitations of claim 17, as above.
Furthermore, Cuthbert teaches the image processing system according to claim 17, further comprising a server apparatus that is connected through a network, wherein the server apparatus includes the at least one processor (a server of a processor of the at least one processor of the system [0067]).


Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pereira in view of Cuthbert in view of Janakiraman, as above, and in view of Chen et al. (US 20040260535, Herein “Chen”).
Regarding claim 7, Pereira in view of Cuthbert in view of Janakiraman teaches the limitations of claim 1, as explained above.
However, Pereira in view of Cuthbert in view of Janakiraman fails to specifically teach the image 
processing method according to claim 1, wherein in the image analysis step, a color used in the object is extracted as a extracted color, and in the layout decision step, the extracted color is employed as a color of the kanji string.
	Yet, in a related art, Chen discloses identifying a color for the text region [0196] for determining a color employed as the original text (e.g., kanji) [0206] associated with the, e.g., identified text box area of Cuthbert of Pereira in view of Cuthbert in view of Janakiraman. 
	It would have been obvious to one of ordinary skill in the art at the time of the invention’s effective filing date to combine the color matching of Chen with the determining of a kanji object with respect to an image object of Pereira in view of Cuthbert in view of Janakiraman to have wherein in the image analysis step, a color used in the object is extracted as a extracted color, and in the layout decision step, the extracted color is employed as a color of the kanji string. The combination would allow for, according to the motivation of Chen, determining a color of the text (e.g., kanji) used in the associated text object area such that the color is employed as a color of the, e.g., kanji string, so that any additional or replacement content will have a similar experience to the original content, such as same color attributes as the original encoded text [0206]. 


Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pereira in view of Cuthbert in view of Janakiraman, as above, and in view of King et al. (US 20190156162, Herein “King”).
Regarding claim 10, Pereira in view of Cuthbert in view of Janakiraman teaches the limitations of claim 1, as explained above.
However, Pereira in view of Cuthbert in view of Janakiraman fails to specifically teach the image processing method according to claim 1, wherein in the layout decision step, a layout in which one or more kanji characters included in the kanji string are arranged on an edge of the image is decided as the decided layout.
Yet, in a related art, King discloses determining a layout such as an arrangement based on a beginning or end of a given page [0547], providing valuable context for the relevant text (e.g., kanji) [0543]. 
It would have been obvious to one of ordinary skill in the art at the time of the invention’s effective filing date to combine the determining arrangement based on an edge of the image of King with the determining text object of Pereira in view of Cuthbert in view of Janakiraman to have wherein in the layout decision step, a layout in which one or more kanji characters included in the kanji string are arranged on an edge of the image is decided as the decided layout. The combination would allow for, according to the motivation of King, providing valuable context for text [0543] so that elements or the objects of the document can more accurately be understood, particularly with respect to their meaning [0014]; by considering context, the system can more accurately process the image text data [0015]. 


Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pereira in view of Cuthbert in view of Janakiraman, as above, and in view of Myers et al. (US 20020051575, Herein “Myers”).
Regarding claim 11, Pereira in view of Cuthbert in view of Janakiraman teaches the limitations of claim 1, as explained above.
However, Pereira in view of Cuthbert in view of Janakiraman fails to specifically teach the image processing method according to claim 1, wherein in the kanji string decision step, the kanji string are decided from a plurality of kanji string candidates related to the object.
Examiner’s note: The claim is interpreted as including a typographical error “the kanji string are” and, specifically, is interpreted as “the kanji string is.”  The claim is objected to for clarity. Appropriate action is requested. 
Yet, in a related art, Myers discloses candidates for recognized character text in the image ([0033] to [0059]). 
It would have been obvious to one of ordinary skill in the art at the time of the invention’s effective filing date to combine the candidate text selection of Myers with the text determination of Pereira in view of Cuthbert in view of Janakiraman to have wherein in the kanji string decision step, the kanji string are decided from a plurality of kanji string candidates related to the object. The combination would allow for, according to the motivation of Myers, eliminating false text that is not representative of the actual text (E.g., kanji string) related to the object within the image [0060]. As such, text may be more accurately recognized in an image ([0003] to [0007]). 


Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pereira in view of Cuthbert in view of Janakiraman, as above, and in view of Yamauchi et al. (US 5,701,497, Herein “Yamauchi”).
Regarding claim 12, Pereira in view of Cuthbert in view of Janakiraman teaches the limitations of claim 1, as explained above.
the image processing method according to claim 1, wherein in the alphabet character string decision step, the alphabet character string is decided from a plurality of alphabet character string candidates related to the meaning of the kanji string.
Yet, in a related art, Yamauchi discloses candidate translations (col. 16, lines 58-67). 
It would have been obvious to one of ordinary skill in the art at the time of the invention’s effective filing date to combine the converting image data to data of a second text based on a candidate selection of the second text of Yamauchi with the determining second text from first text of Pereira in view of Cuthbert in view of Janakiraman to have wherein in the alphabet character string decision step, the alphabet character string is decided from a plurality of alphabet character string candidates related to the meaning of the kanji string. The combination would allow for, according to the motivation of Yamauchi, more accurately converting image data to character data such as for the purpose of perofrming translation, thus more accurately extracting image data and determining text for which secondary text (e.g., translated text) may be determined (col. 1, lines 1-67; col. 2, lines 1-14). 


Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pereira in view of Cuthbert in view of Janakiraman, as applied, and in view of Ji et al. (US 20200026766, Herein “Ji”).
Regarding claim 13, Pereira in view of Cuthbert in view of Janakiraman teaches the limitations of claim 1, as explained above.
However, Pereira in view of Cuthbert in view of Janakiraman fails to specifically teach the image processing method according to claim 1, further comprising:
a kanji string correction step of correcting the kanji string to another kanji string related to the object.

It would have been obvious to one of ordinary skill in the art at the time of the invention’s effective filing date to combine the ensuring accuracy of the target text acquired from the image data of Ji with the extracting image text of Pereira in view of Cuthbert in view of Janakiraman to have a kanji string correction step of correcting the kanji string to another kanji string related to the object. The combination would allow for, according to the motivation of Ji, improving the accuracy of text recognition within an image so operations may be more accurate based on the recognition, such as by performing a translation control determined to be absolutely correct [0050]; see also [0002] to [0006] for improving accuracy of text recognition. 


Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pereira in view of Cuthbert in view of Janakiraman, as above, and and in view of Solntseva (US 20140081620).
Regarding claim 14, Pereira in view of Cuthbert in view of Janakiraman teaches the limitations of claim 1, as explained above.
However, Pereira in view of Cuthbert in view of Janakiraman fails to specifically teach the image processing method according to claim 1, further comprising:
an alphabet character string correction step of correcting the alphabet character string to another alphabet character string related to the meaning of the kanji string.

It would have been obvious to one of ordinary skill in the art at the time of the invention’s effective filing date to combine the correcting the result of a translated text of Solntseva with the translating text within an image of Pereira in view of Cuthbert in view of Janakiraman to have an alphabet character string correction step of correcting the alphabet character string to another alphabet character string related to the meaning of the kanji string. The combination would allow for, according to the motivation of Solntseva, improving the automated translation of content such as content embedded within images capable of displaying text ([0003] and [0004]) thus allowing for machine translation while verifying the output of those translations [0005], particularly with respect to images with text ([0006] and [0007]), particularly with respect to correcting translated text [0015].  


Claims 15 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pereira in view of Cuthbert in view of Janakiraman, as above, and In view of Luo et al. (US 20030200078, Herein “Luo”).
Regarding claim 15, Pereira in view of Cuthbert in view of Janakiraman teaches the limitations of claim 1, as explained above.
However, Pereira in view of Cuthbert in view of Janakiraman fails to specifically teach the image processing method according to claim 1, further comprising:
a printing step of printing the composite image using a printer.
Yet, in a related art, Luo discloses providing the output (e.g., translation) to a print out [0023], such as involving a composite of the image and output portion within an output [0023], the outputted image including the image and the translated text in an overlaying format (abstract, [0023 and [0029]]).


Regarding claim 18, the claim recites similar limitations as claim 15 – see rejection above.


Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pereira in view of Cuthbert in view of Janakiraman in view of Luo, as above, and further in view of Ohguro (US 20090296124).
Regarding claim 19, the claim recites similar limitations as claim 15 – see rejection above.
However, Pereira in view of Cuthbert in view of Janakiraman in view of Luo fails to specifically teach the image processing system according to claim 17, further comprising a printer that is connected through a network.
Yet, in a related art, Ohguro discloses a networked printer ([0059] to [0062]).
It would have been obvious to one of ordinary skill in the art at the time of the invention’s effective filing date to combine the networked printer of Ohguro with the printer of Pereira in view of Cuthbert in view of Janakiraman in view of Luo to have further comprising a printer that is connected through a network. The combination would allow for, according to the motivation of Ohguro, inserting information for outputting [0004] particularly with respect to Information communication technology involving such apparatuses as printers [0005] with respect to inserting translation term ([0006] to 

Regarding claim 20, Pereira in view of Cuthbert in view of Janakiraman in view of Luo in view of Ohguro teaches the limitations of claims 17 and 19, as explained above.
Furthermore, Ohguro teaches the image processing system according to claim 19, wherein the printer includes the at least one processor and is configured to print the composite image based on the image (printing composite image ([0061] and [0062])).


Conclusion
Other art made of record but not included in this action may be cited in the Notice of Reference, if attached.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON EDWARDS whose telephone number is (571) 272-5334. The examiner can normally be reached on Mon-Fri; 8am-5pm EST.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Scott Baderman can be reached on 571-272-3644. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic 
/JASON T EDWARDS/              Examiner, Art Unit 2144